PER CURIAM
OPINION
The defendant-appellant herein was convicted in Island Court of the offense of battery with which he was charged, along with other offenses. He took the stand and testified, and on cross-examination the Deputy Island Attorney, over objection, was permitted to ask the defendant whether he had been convicted of other disconnected misdemeanors. This Court previously held that when a defendant witness was asked whether he had been convicted of a felony, admitted that he was so convicted, and was then asked whether he had been convicted also of a misdemeanor, this was not reversible error. In the instant case, however, the Island Attorney has admitted prejudicial error and we agree that the determination below must be reversed. It is so ordered.